DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-10, and 12-20 are presented for examination.
This action is in response to the Amendment/Remarks on 1/12/21.  Applicant’s arguments were fully considered but are moot in view of the new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Serebrin et al. (hereinafter Serebrin) (US 2020/0125384 A1) in view of Palermo et al. (hereinafter Palermo) (US 2018/0189087 A1), and further in view of Blaner et al. (hereinafter Blaner) (US 2014/0201460 A1).

Serebrin, Palermo, and Blaner were cited in previous PTO-892 forms.

As to claim 1, Serebrin teaches a method for migrating a virtual machine running on a source host (Host A 110) to a destination host (Host B 120), wherein the source host includes a 
prior to initiating migration of the virtual machine (Guest 114 or Guest 238), allocating all memory pages of the virtual machine (located in RAM 112) to the second memory (RAM 122) of the second processor (Processor 210) (Figs 3 and 5A; claim 11);
while the virtual machine is running on the first processor of the source host, tracking by the second processor of the source host, cache of the first processor that become dirty as a result of write operations (dirty tracking and track dirty bits) performed on one or more memory pages of the virtual machine ([0001]; [0066]-[0067]; [0077]; [0079]); and 
copying the dirty cache lines to the destination host (track dirty bits for copying from Host A 110 to Host B 120) ([0077]; [0066]).
Serebrin does not explicitly teach the migration and allocation of memory pages involving the processors and memories are all within the source host.
However, Palermo teaches a Source Host 110 with CPU(s) 114 (or Processing unit 202a) as a first processor and Memory 112 as a second processor.  Furthermore, Source Host 110 also has a Live Migration Circuit 119 that includes a second processor that can be a field programming gate array (FPGA).  The Live Migration Circuit 119 also has a memory that buffers state information and offloads algorithms that are executed in the hypervisors for migration  (Abstract; [0016]; [0018]; [0043]).  Prior to initiating a live migration of the virtual machine, memory pages 143 are allocated prior to migration.  Dirty pages 144 are forwarded to the destination hypervisor 127 to allow for update of the VM 111 copy (Abstract; Figs. 1 and 2; 
Furthermore, Serebrin in view of Palermo does not explicitly teach wherein the second processor tracks the cache lines of the first processor by snooping the cache lines, the snooping causing a writeback transaction to be triggered on a coherence interconnect between the first processor and the second processor for any dirty cache lines.
However, Blaner teaches having a coherent interconnect logic 320 between a plurality of processors that utilize Snoopers 316 in writing back dirty data in an associated cache line (Abstract; Figs. 1-3; [0004]; [0036]; [0103]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Serebrin in view of Palermo’s invention such that it would include wherein the second processor tracks the cache lines of the first processor by snooping the cache lines, the snooping causing a writeback transaction to be triggered on a coherence interconnect between the first processor and the second processor for any dirty cache lines, as taught and suggested in Blaner.  The suggestion/motivation for 

As to claim 2, Serebrin (network interface controller or non-transparent bridge NTB within PCIe switch 140 or any other PCIe compliant device) ([0003]; [0030]; [0049]; Fig. 1B) and Palermo (Fig. 1) teaches wherein the dirty cache lines are copied to the destination host using a network interface configured in the second processor.

As to claim 4, Serebrin teaches further comprising: after initiating migration of the virtual machine, allocating those memory pages of the virtual machine that are dirtied to the second memory (migration involves the tracking of dirty bits and enabling copying from the Host A 110 to the Host B 120) ([0077]; [0079]).

As to claim 5, Serebrin teaches further comprising: prior to initiating migration of the virtual machine, write protecting all of the memory pages of the virtual machine (pausing of guest involves page of memory to be marked not-writeable), wherein a write to any of the write-protected memory pages causes a page fault, which results in the write-protected memory page being allocated to the second memory ([0001]; [0046]).

As to claim 6, Serebrin teaches further comprising: pausing the virtual machine running on the source host; while the virtual machine is paused, copying page table entries (PTEs) that map guest physical memory pages of the virtual machine to physical memory pages of the 

As to claim 8, Serebrin teaches wherein the first processor is a central processing unit (CPU or processor 210) and the second processor is a field programmable gate array (FPGA that interposes on a PCIe traffic pattern), and the CPU and the FPGA communicate with each other using a point-to-point processor interconnect protocol ([0049]; [0066]).  In addition, Palermo’s CPU 114 communicates with Live Migration Circuit 119, which includes a processor such as an FPGA (Fig. 1).  

As to claim 9, it is rejected for the same reasons as stated in the rejection of claim 1.  In addition, Serebrin discloses the use of hypervisor 236.

As to claim 10, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 12, it is rejected for the same reasons as stated in the rejection of claim 4.  In addition, Serebrin teaches having a hypervisor 236 ([0036]; [0049]).

As to claim 13, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 6.

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 6.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 8.

As to claim 18, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 8.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Serebrin in view of Palermo, in view of Blaner, and further in view of Antony et al. (hereinafter Antony) (US 2014/0108854 A1).

Antony was cited in a previous PTO-892 form.

As to claims 7 and 16, Serebrin, Palermo, and Blaner do not explicitly teach monitoring a total size of the dirty cache lines; and upon determining that the total size is less than a threshold, pausing the virtual machine, wherein the dirty cache lines are copied to the .

Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Werkheiser discloses a system that includes a plurality of master devices and an interconnect for managing coherency between the plurality of master devices. In response to a read transaction having an overrideable invalidation received by the interconnect from the requesting master device requesting that the target data associated with the target address be provided to the requesting master device. The interconnection issues a snoop request to the cache to cause the interconnect or cache to override the invalidation and to retain the target data in the cache, Activate the invalidation. Such a configuration enables greater efficiency in cache usage because the requesting master device can invalidate data that it does not need again when it thinks from a cache disposed outside the master device itself.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH TANG/Primary Examiner, Art Unit 2199